Citation Nr: 1611411	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-23 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 27, 2009, and a rating in excess of 70 percent as of March 27, 2009.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to March 27, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted an increased 50 percent rating for PTSD, effective February 28, 2007.  The Board remanded the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to TDIU for additional development in June 2011.  A subsequent September 2013 rating decision granted an increased 70 percent rating for PTSD, effective March 27, 2009, and granted entitlement to TDIU, effective March 27, 2009.  As higher schedular ratings and earlier effective dates are possible, the issues remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994); Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014).  The Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, No. 14-3390 (Vet. App. Feb. 26, 2016).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD prior to March 27, 2009, was manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected PTSD as of March 27, 2009, is manifested by no more that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is not shown.

3.  The Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to March 27, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to March 27, 2009, and a rating in excess of 70 percent as of March 27, 2009, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU prior to March 27, 2009, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2007 and March 2009.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Factual Background

VA treatment records dated December 19, 2006, note that the Veteran complained of significant depression, feelings of discouragement, and passive suicidal ideation without intent.  It was noted that he reported having severe PTSD symptoms after his return from Vietnam and had been more mild over the years, but that his symptoms began to escalate after September 11, 2001, and had continued.  The examiner diagnosed PTSD and depression and assigned a current Global Assessment of Functioning (GAF) score of 50.  Vet Center reports show that the Veteran participated in a PTSD group.

The Veteran's February 28, 2007, application for VA benefits was construed as a request for an increased rating for PTSD.  VA treatment records dated in April 2007 noted the Veteran reported his appetite and sleep were good and that his mood was okay.  The diagnoses included PTSD.  

On VA examination on April 9, 2007, the Veteran reported he was retired and had not worked for two years.  The examiner noted he was oriented to person, place, time, and purpose.  His appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with disturbance of motivation and mood and near-continuous depressed mood which affected the ability to function independently.  Communication, speech, and concentration were normal.  There was no evidence of panic attacks, delusions, hallucinations, impaired judgment, impaired abstract thinking, suicidal ideation, or homicidal ideation.  There was suspiciousness due to flashbacks.  Thought process was normal.  Memory was abnormal and mildly impaired.  The examiner found the Veteran had behavioral cognitive, social, affective, and somatic symptoms attributed to PTSD.  The diagnoses included PTSD and alcohol abuse with relationship to the primary service-connected mental disorder of PTSD.  A GAF score of 55 was provided.  It was noted he had occasional interference in performing activities of daily living and that his psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  There was difficulty establishing and maintaining effective work and social relationships, difficulty maintaining family role functioning, occasional interference with recreation or leisurely pursuits, occasional interference with physical health, and difficulty understanding simple commands due to flashbacks.  The examiner found the Veteran did not appear to pose any threat of persistent danger or injury to himself or others.  

In the December 2008 notice of disagreement, the Veteran reported that he experienced an impairment of thought process, daily thoughts of fighting and killing, suicidal ideation, depression (especially when feeling trapped in a small area), anxiety, anger, and irritability, memory loss for names of close relatives, impaired short-term memory, and difficulty in developing a romantic relationship due to paranoia and shortness of patience.  He also reported that he had an occupational impairment in that he could no longer work for others due to feelings of rebelliousness toward authority, an inability to work in a team, inability in adapting to stressful work circumstances, and panic attacks.

On VA examination March 27, 2009, the Veteran reported that he was unable to hold a job and that he had current symptoms including being irritable and depressed, having trouble sleeping, abusing alcohol, and feeling scared.  The symptoms described occurred intermittently, two to three times a week.  The effect of the symptoms on daily functioning included an inability to maintain relationships with a significant other and maintaining a relationship with his son and his family.  He had incomplete sleep insomnia and sleep maintenance insomnia.  The examiner noted that appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with anxiety and a history of poor impulse control.  Communication and speech were normal.  There was difficulty understanding complex commands and intrusive memories affected concentration.  Panic attacks were present intermittently less than once per week and were now just once per month.  He was paranoid and suspicious all the time.  There was no evidence of delusions, hallucinations, or obsessional rituals.  Thought process was impaired with confusion and misperceiving environment because of apprehension.  There was impaired judgment and severe abnormal judgment with forgetting names of close relatives.  There was passive suicidal ideation, but no homicidal ideation.  The examiner noted the Veteran had behavioral, cognitive, social, affective, and somatic symptoms attributed to PTSD with marked startle reactions, hypervigilance, intrusive memories, disturbed sleep, apprehension, and physiological arousal.  The diagnoses included PTSD and alcohol abuse in remission.  A GAF score of 48 was provided.  There was occasional interference in performing activities of daily living and an inability to establish and maintain effective work and social relationships.  There was difficulty understanding complex commands, but the Veteran did not appear to pose a threat of persistent danger or injury to himself or others.

A December 2009 private medical statement noted the Veteran had been attending group therapy with some individual sessions at the Vet Center since 2004.  It was noted that his PTSD symptoms had increased since his stroke and that he had been more tearful, felt vulnerable, stressed, worried, hypervigilant, socially isolative, avoidant, disturbed by news of war, and drank excessively at times.  He had also experienced flashbacks, nightmares, and sleep disturbance.  

Social Security Administration (SSA) records include a February 2010 report noting a diagnosis of PTSD.  The Veteran's functional limitation were found to be mild for restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace.  There were no repeated episodes of decompensation.  The examiner stated that the Veteran had credible PTSD but minimal deficits in function.  Records show he had a stroke in June 2009 with residual physical impairment.

In correspondence received by VA in June 2011 the Veteran reported that he was only receiving SSA retirement benefits, but described problems he had with employment prior to his retirement in 2005.  In statements received by VA in August 2011, the Veteran's son and daughter-in-law reported that they had been living with the Veteran for more than a year.  It was noted that they had concerns about the Veteran's behavior including long periods when he isolated himself in his room watching movies and drinking beer, that he did not like to socialize with too many people, that he had episodes of memory loss, and that he might be thinking about suicide.  

At an August 2011 VA examination, the Veteran reported current symptoms including sadness, crying, low energy, lack of motivation, difficulty sleeping, nightmares, anger, irritability, anxiety, worry, discomfort in social situations, social isolation, exaggerated startle response, suicidal ideation, and panic attacks.  He asserted they were severe, constant, continuous, or ongoing.  He stated he was unable to work because he was afraid of being in public places due to his emotional displays and difficulty getting around since his stroke.  He reported that he left his state employment due to emotional and psychological issues and that he had experienced depression, anxiety, alcohol abuse, and social isolation triggered by the military stories of other veterans.  It was noted he stated he only slept for four hours at night awaking once after two hours of sleep.  There was no history of suicide attempts.  

The examiner noted that the Veteran reported he retired from employment as a veteran's counselor with state employment in 2005 after 13 years because of PTSD.  Mental status examination found orientation within normal limits with appropriate appearance, hygiene, and behavior.  Affect was flattened with anxiety and depressed mood.  Communication and speech were within normal limits.  There was impaired attention or focus.  Panic attacks occurred less than once per week.  There were signs of suspiciousness, but no evidence or report of delusions or hallucinations.  His thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was severely impaired, including forgetting the names of close relatives, but long-term memory was intact.  Suicidal ideation was present, but he reported he was able to push the thoughts away.  Homicidal ideation was absent.  Symptoms attributed to PTSD were described as exaggerated startle response, hyperarousal, anger, irritability, panic attacks, nightmares, difficulty sleeping, re-experiencing thoughts of military trauma, avoidance of social situations due to emotional reactions to triggers, and difficulty concentrating.  Symptoms of depressive disorder included sadness, crying, low energy, impaired motivation, and suicidal ideation.  The examiner provided a GAF score of 49 and agreed with the Veteran's contention that his unemployability was secondary to the effects of PTSD and depression.  He was found to be less likely able to secure and follow a substantially gainful occupation by reason of PTSD.  

A VA examination in July 2014 included a diagnosis of PTSD manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his symptoms had improved significantly over the previous three years, but that he continued to experience sleep problems.  He reported that he had been teaching martial arts in Mexico since 2011 and had re-married in October 2012.  He attributed his improvement in PTSD symptoms to the unwavering emotional support of his spouse.  The examiner noted that his symptoms of PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or in a work like setting.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

Diagnostic Code 9411 governs ratings for PTSD.  A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a 70 percent rating require not only the presence of certain symptoms, but also mandate that those symptoms have caused occupational and social impairment in most of the referenced areas and the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  GAF scores ranging between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD prior to March 27, 2009, was manifested by no more than occupational and social impairment with reduced reliability and productivity.  There is no factually ascertainable evidence demonstrating an actual increase in disability in the one year prior to receipt of the Veteran's claim on February 28, 2007.  The overall evidence does not demonstrate a more severe disability with symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation. or own name.  The presence of certain symptoms is not necessarily determinative, and for VA rating purposes symptoms must cause the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Veteran's service-connected PTSD as of March 27, 2009, is manifested by no more that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran has established entitlement to a TDIU effective from March 27, 2009, there is no probative evidence of a more severe PTSD disability.  In fact, the March 2009 VA examiner found no more than an inability to establish and maintain effective work and social relationships.  There was some impairment to thought processes, memory loss, passive suicidal ideation, and occasional interference in performing activities of daily living, but there was no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger or injury to self or others, or disorientation to time or place.  A February 2010 SSA report found the Veteran's functional limitation due to PTSD was mild for restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace.  The August 2011 VA examination revealed appropriate appearance, hygiene, and behavior with no evidence of delusions or hallucinations.  Thought processes were appropriate.  Although it was noted his memory was severely impaired including forgetting the names of close relatives, there was no indication this symptom represented a total occupational and social impairment.  The examiner found he was less likely able to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  The evidence does not show that PTSD is productive of total occupational and social impairment at any time during the period on appeal.  

Accordingly, the appeal for an increased or higher staged schedular rating for PTSD is denied because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating Consideration

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of the specific service-connected disabilities prior to March 27, 2009, or total social and occupational impairment as of March 27, 2009.  The specific medical findings in this case do not demonstration a more severe PTSD impairment and there is no evidence of other related factors such as frequent periods of hospitalization due to the service-connected disabilities.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation Service, under 38 C.F.R. § 3.321, is not warranted.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2015).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376 (2013).

The Veteran contends that he has been unable to work as a result of service-connected PTSD.  Service connection has been established for PTSD (30 percent from September 14, 2001, 50 percent from February 28, 2007, and 70 percent from March 27, 2009), tinnitus (10 percent from February 15, 2007), and bilateral hearing loss (0 percent from February 15, 2007, and 10 percent from August 16, 2011).  The schedular rating criteria for a consideration of TDIU were not met prior to March 27, 2009.   38 C.F.R. § 4.16(a) (2015).

As the evidence shows the Veteran was unemployable prior to March 27, 2009, the Board must consider whether the evidence warrants referral for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  The Board finds, however, that based upon the overall evidence of record the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to March 27, 2009.  Although the Veteran has asserted that he retired early from his state employment due to PTSD, there is no evidence that he was unable to work other jobs that did not require contact with Veterans that may have exacerbated PTSD symptoms and SSA records show he had completed 15 years of formal education.  He is also shown to have subsequently been employed as a martial arts instructor.  Therefore, referral for consideration for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to March 27, 2009, is not warranted and the appeal must be denied because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to March 27, 2009, and a rating in excess of 70 percent as of March 27, 2009, is denied.

Entitlement to a TDIU prior to March 27, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


